Title: From Thomas Jefferson to John Barnes, 19 July 1808
From: Jefferson, Thomas
To: Barnes, John


                  
                     July 19. 08.
                  
                  
                     
                        Th: Jefferson leaves with mr Barnes a check on the bank US.  
                        
                        D
                        
                     
                     
                        
                        
                        bearing date Aug. 5. 1808. for
                        
                        1467.67
                     
                     
                        
                        which he prays him to recieve on that day & dispose of thus.
                        
                           D
                        
                     
                     
                        
                        for himself, to the credit of Th:J.
                        250.
                        
                     
                     
                        
                        remit to Messrs. Jones & Howell of Philadelphia
                        282.67
                        
                     
                     
                        
                        remit to Th:J. by the Milton post of Aug. 5.
                        
                           935.   
                        
                        1467.67
                     
                     
                        
                        
                        the remittance to Th:J. to be in bills of Richmond
                        
                     
                     
                        
                        
                        or of the branch bank of the US. of Washington.
                        
                     
                  
                  
                  
                  
                     Th: Jefferson 
                     
                  
               